Oo Oo Sa DH wn fF WY HY

NM NO Ww WH N WN WN NO NO | | =. SS Se Se Oe Oi eS ee
ao tn DH UN SB WY NY KF OD OC wOeAT Dn fF WY NY KF S&S

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

BOOTH FISHERIES CoO., et al.,
Defendants;

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

SEATTLE PRODUCE ASSOCIATION, ef
al.,
Defendants;

 

 

 

UNITED STATES OF AMERICA,
Plaintiff,

v.
NORTHWEST SHOE FINDERS CREDIT

BUREAU, et ai.,
Defendants;

 

 

Order Terminating Final Judgments - 1

2:19-mc-00077 RSL

Equity No. 146-E

Equity No. 410

Equity No. 579

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo aD DH wm & W HY

NM NO Ww NH NN NH WN NO NO | | S&S Se Se Se OO eS Oi eS ee
aot DH UO SB WY NY KF OGD OBO wWeAIT Dn fF WD NY KF S&S

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

WASHINGTON WHOLESALE GROCERS
ASSOCIATION, ef al.,
Defendants;

 

UNITED STATES OF AMERICA,
Plaintiff,

V.

WASHINGTON WHOLESALE TOBACCO
& CANDY DISTRIBUTORS, INC., ef ai.,
Defendants;

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

SEATTLE FISH EXCHANGE, INC., e¢ ai.,
Defendants;

 

 

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

NORTH COAST TRANSPORTATION
COMPANY, ef al.,
Defendants;

 

 

Order Terminating Final Judgments - 2

Civil Action No. 538

Civil Action No. 570

Civil Action No. 612

Civil Action No. 1675

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo sa DH nA F&F W HY

NM NO Ww NH WN WN N NO NO | | = SS Se Se Oe Oi eS eS
ao tnt DH UN SW NY KF COT CO OAT Dn fF WD NY KF S&S

UNITED STATES OF AMERICA,
Plaintiff,

V.

WESTERN FARMERS ASSOCIATION,
Defendant;

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

ARDEN-MAYFAIR, INC., et al.,
Defendants;

 

UNITED STATES OF AMERICA,

Plaintiff,
V.
NORTHWEST COLLISION
CONSULTANTS,
Defendant.

 

 

 

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

NORTHERN PACIFIC RAILWAY CO., ef
al.

Defendants.

 

 

Order Terminating Final Judgments - 3

Civil Action No. 8150

Civil Action No. 189-71C2

Case No. C75-837V

Civil Action No. 2277

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo sa DH nA F&F WY HY

NM NO Ww NH NN WH NHN NO NO | — = SS Se Se Oe Oi eS ee
ao tn DH UO SW NY KF CO CO OAT Dn fF WD NY KF S&S

 

 

//

//

ORDER TERMINATING FINAL JUDGMENTS

The Court having received the motion of plaintiff United States of America for termination

of the final judgments entered in the above-captioned cases, and the Court having considered all

papers filed in connection with this motion, and the Court finding that it is appropriate to terminate

the final judgments, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgments are hereby terminated.

Dated this 2nd day of July, 2019.

Presented by:

BRIAN T. MORAN
United States Attorney

s/ Sarah K. Morehead

SARAH K. MOREHEAD, WSBA No.

29680

Assistant United States Attorney
Western District of Washington
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

E-mail: sarah.morehead@usdoj.gov

Order Terminating Final Judgments - 4

MWS Carscrnke

The Honorable Robert S. Lasnik
United States District Judge
Western District of Washington

s/ Don P. Amlin

DON P. AMLIN, DC Bar No. 978349
Trial Attorney

Antitrust Division

United States Department of Justice
450 Fifth St, NW; Suite 8010
Washington, DC 20530

Phone: (202) 598-8180

Email: don.amlin@usdoj.gov

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
